Case 8:20-cv-01141-JLS-DFM Document 1 Filed 06/26/20 Page 1 of 5 Page ID #:1



 1    JENNIFER STEEVE (CSB #308082)
      RILEY SAFER HOLMES & CANCILA LLP
 2    100 Spectrum Center Drive, Ste 440
      Irvine, CA 92618
 3    Email:        jsteeve@rshc-law.com
      Telephone:   (949) 359-5515
 4    Facsimile:   (949) 359-5501
 5    Attorneys for Defendant
      PACIFIC INVESTMENT MANAGEMENT
 6    COMPANY LLC
 7                                  UNITED STATES DISTRICT COURT
 8                                 CENTRAL DISTRICT OF CALIFORNIA
 9    JOHN IVAN KOCAK,                               Case No. 20-cv-01141
10                    Plaintiff,                     DEFENDANT’S NOTICE OF REMOVAL OF
                                                     ACTION UNDER 28 U.S.C. § 1441(c)
11           v.                                      (FEDERAL QUESTION)
12    PETER C. DEDDEH; MICHAEL
      RODDY; CDCR SECRETARY – RALPH
13    DIAZ; ATLANTIC FINANCIAL;
      PACIFIC INVESTMENT
14    MANAGEMENT COMPANY; and DOES
      1-10,
15
                      Defendants.
16
17          TO THE CLERK AND THE HONORABLE JUDGES OF THE UNITED STATES
18   DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA:
19          PLEASE TAKE NOTICE THAT Defendant PACIFIC INVESTMENT MANAGEMENT
20   COMPANY LLC (“PIMCO” or “Defendant”) hereby gives notice of removal of the above-
21   entitled civil action from the Superior Court of the State of California, County of Orange, to the
22   United States District Court, Central District of California. Removal of this case is authorized
23   under 28 U.S.C. § 1441(c), based upon the following facts:
24                                      PROCEDURAL HISTORY
25          1.       On or about September 16, 2019, Plaintiff John Ivan Kocak commenced an action
26   in the San Diego Superior Court against Judge Peter C. Deddeh and Clerk of the Court Michael
27   Roddy. A true and correct copy of the original complaint is attached hereto as Exhibit A. The
28
                                                      -1-
                        DEFENDANT PACIFIC INVESTMENT MANAGEMENT COMPANY’S
                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
Case 8:20-cv-01141-JLS-DFM Document 1 Filed 06/26/20 Page 2 of 5 Page ID #:2



 1
     case was then transferred to the Orange County Superior Court. Plaintiff then filed a First
 2
     Amended Complaint via a form complaint on December 22, 2019, naming PIMCO, the California
 3
     Department of Corrections (via its secretary Ralph Diaz), and Atlantic Financial as additional
 4
     defendants. A true and correct copy of the complaint is attached hereto as Exhibit B.
 5
           2.       The First Amended Complaint—the operative complaint—alleges that the Orange
 6
     County Superior Court has jurisdiction by virtue of 28 U.S.C. § 1333 (vesting jurisdiction in
 7
     federal courts for admiralty cases) and § 1337 (vesting jurisdiction in federal courts for cases
 8
     arising from federal legislation regulating commerce or federal antitrust laws).        It seeks
 9
     $7,680,000,000.00 ($7.68 billion) in damages. The form complaint identifies the following causes
10
     of action: General Negligence and “Securities Fraud/Illegal Formation of a Bond/Contract.”
11
     Attachments to the form complaint appear to identify causes of action for General Negligence,
12
     Fraud, Identity Theft under Title 18 § 1028A(a)(1), violation of “Government Code 100,” and
13
     violation of Section 10(b) of the Securities Act of 1933.
14
           3.       With respect to PIMCO, the First Amended Complaint alleges that the Presiding
15
     Judge of San Diego County formed “BID BONDS, PERFORMANCE BONDS, SURETY
16
     BONDS which was sold to PACIFIC INVESTMENT MANAGEMENT COMPANY (PIMCO)
17
     all without Plaintiff Kocaks [sic] consent.” Further, the Complaint alleges that “Defendants are
18
     guilty of possible Civil RICO violations for their engagement/creation of the Bond in Question,”
19
     and that all Defendants’ conduct generally violated the federal Securities Act.
20
           4.       Defendants Deddeh, Roddy, and CDCR demurred to the First Amended Complaint.
21
     The demurrers were heard on June 19, 2020. The Orange County Superior Court, Judge Derek
22
     Hunt presiding, sustained these defendants’ demurrers with 45 days leave to amend. (45 days
23
     from June 19, 2020, is August 3, 2020.) Thus, no operative complaint is currently pending as to
24
     Defendants Deddeh, Roddy, and CDCR.
25
           5.       PIMCO was served with the First Amended Complaint on May 28, 2020. The First
26
     Amended Complaint remains an operative complaint as to PIMCO.
27
           6.       On June 19, 2020, the Orange County Superior Court set an Order to Show Cause
28
                                                    -2-
                       DEFENDANT PACIFIC INVESTMENT MANAGEMENT COMPANY’S
                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
Case 8:20-cv-01141-JLS-DFM Document 1 Filed 06/26/20 Page 3 of 5 Page ID #:3



 1
      hearing for Mr. Kocak to show why PIMCO should not be dismissed based upon Mr. Kocak’s
 2
      failure to file an appropriate proof of service of summons.
 3
             7.       PIMCO has not yet responded to the First Amended Complaint, and its time to do
 4
      so has not yet expired.
 5
                                                 JURISDICTION
 6
            8.        This court has subject matter jurisdiction of this civil action pursuant to 28 U.S.C. §
 7
      1331 and § 1367(a). This Court has original jurisdiction over this civil action based on the federal
 8
      questions raised by Plaintiff, and supplemental jurisdiction over the related state claims.
 9
      Accordingly, this action is properly removable to federal Court pursuant to 28 U.S.C. § 1441(c).
10
             9.       Specifically, Plaintiff alleges that PIMCO engaged in Securities Fraud in violation
11
     of 18 U.S.C. § 3301, and he alleges that subject matter jurisdiction is established in part under 28
12
     U.S.C. § 1337 (vesting jurisdiction in federal courts for cases “raising under any Act of Congress
13
     regulating commerce or protecting trade and commerce against restraints and monopolies”).
14
             10.       Additionally, while Plaintiff does not include it as a named cause of action, he
15
     alleges within his Fraud allegation that “the Defendants are guilty of possible Civil RICO
16
     violations.” This alleged violation of 18 U.S.C. §1962 further establishes this Court’s jurisdiction.
17
             11.      Plaintiff further alleges that this is a case “within the admiralty” and that jurisdiction
18
     also arises under 28 U.S.C. § 1333.
19
             12.      Plaintiff further alleges a cause of action for identity theft under Title 18
20
     § 1028A(a)(1),
21
             13.      Plaintiff seeks $7,681,167,000.00 (seven billion, six hundred and eighty-one
22
     million, one hundred and sixty-seven thousand) in damages, satisfying the amount in controversy
23
     requirement.
24
             14.      Based on the aforementioned federal claims, this Court also has supplemental
25
     jurisdiction over Plaintiff’s state claims.
26
             15.      All served defendants consent to this removal.
27
             16.      As shown herein, the requirements of 28 U.S.C. § 1331 and § 1367(a) are satisfied.
28
                                                         -3-
                         DEFENDANT PACIFIC INVESTMENT MANAGEMENT COMPANY’S
                  NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
Case 8:20-cv-01141-JLS-DFM Document 1 Filed 06/26/20 Page 4 of 5 Page ID #:4



 1
                                        TIMELINESS OF REMOVAL
 2
              17.      Pursuant to 28 U.S.C. § 1446, PIMCO’s Notice of Removal is timely because it is
 3
     being filed within 30 days of service of the summons and complaint on PIMCO and within one
 4
     year of the commencement of this action. See 28 U.S.C. § 1441(c).
 5
                            SERVICE OF NOTICE OF REMOVAL ON STATE COURT
 6
              18.      Promptly following the filing of this Notice of Removal in the United States
 7
     District Court for the Central District of California, the undersigned will give Plaintiff written
 8
     notice of such filing. A true and correct copy of this notice form is attached hereto as Exhibit C
 9
     (without attachments). Written notice will also be filed with the Clerk of the Superior Court of
10
     the County of Orange. A true and correct copy of this notice form is attached hereto as Exhibit D
11
     (without attachments).
12
              WHEREFORE, Defendant Pacific Investment Management Company respectfully
13
     requests that this action now pending in the Superior Court of California, County of Orange, be
14
     removed to this Court, and that further proceedings in this action be conducted in this Court as
15
     provided by law.
16
17    Dated: June 26, 2020                                Respectfully Submitted,
18
                                                          By: /s/ Jennifer Steeve___________________
19                                                                Jennifer Steeve
                                                          Attorneys for Pacific Investment Management
20                                                        Company LLC
21
22
23
24
25
26
27
     4844-7680-3521, v. 1
28
                                                       -4-
                        DEFENDANT PACIFIC INVESTMENT MANAGEMENT COMPANY’S
                 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(c) (FEDERAL QUESTION)
Case 8:20-cv-01141-JLS-DFM Document 1 Filed 06/26/20 Page 5 of 5 Page ID #:5


                                   PROOF OF SERVICE
 1
 2 STATE OF CALIFORNIA, COUNTY OF ORANGE
 3        I am employed in the County of Orange, State of California. I am over the age
   of 18 and not a party to the within action. My business address is: 100 Spectrum
 4 Center Drive, Suite 440, Irvine, CA 92618.
          On June 26, 2020, I caused the foregoing document(s) described as:
 5 DEFENDANT’S NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §
   1441(c) (FEDERAL QUESTION) to be served on all interested parties in this
 6 action as follows:
 7    John Ivan Kocak                                Plaintiff Pro Per
 8    VSP-D1-8-2/K08836                              Phone: 831-585-7993
      P.O. Box 96
 9    Chowchilla, CA 93610
10
      BEST BEST & KRIEGER LLP                        Attorneys for Defendants
11
      James B. Gilpin, Esq.                          Phone: 619-525-1300
12    Matthew L. Green, Esq.                         Fax: 619-233-6118
      655 West Broadway, 15th Floor                  Email: james.gilpin@bbklaw.com;
13
      San Diego, CA 92101                            matthew.green@bbklaw.com
14
      Xavier Becerra, Esq.                           Attorneys for Defendant R.
15
      Michelle De Jardins, Esq.                      Diaz/California Dept. of
16    Sylvie P. Snyder, Esq.                         Corrections and Rehabilitation
      Dept. of Justice, Office of the Attorney       Phone: 619-738-9553
17
      General                                        Email: Sylvie.Snyder@doj.ca.gov
18    600 W. Broadway, Suite 1800
      San Diego, CA 92101
19
20              BY MAIL - As follows: I am “readily familiar” with the firm’s practice of
21
     collection and processing correspondence for mailing. Under that practice it would
     be deposited with U.S. Postal Service on that same day with postage thereon fully
22
     prepaid at Irvine, California in the ordinary course of business. I am aware that on
     motion of the party served, service is presumed invalid if postal cancellation date or
23
     postage meter date is more than one day after date of deposit for mailing in affidavit.
                FEDERAL - I declare that I am employed in the office of a member of the
24   bar of this Court at whose direction the service was made.
25
            Executed on June 26, 2020, at Irvine, California.

26
27                                          ELAINE HELLWIG
28


                                                                           PROOF OF SERVICE
